Citation Nr: 0127782	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  00-22 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed hemorrhoids.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1972 
to December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the RO.  

The veteran, in his submitted Substantive Appeal in November 
2000, requested an RO hearing before a local Hearing Officer.  

The veteran and his representative then requested an informal 
conference in lieu of an RO hearing, and an informal 
conference was conducted in June 2001.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The veteran is not shown to have had hemorrhoids or other 
anorectal complaints or findings in service.  

3.  The veteran's assertions of having received treatment for 
anorectal bleeding shortly after service are not supported by 
competent evidence or otherwise shown to be credible.  

4.  The veteran is first shown to have received treatment for 
anorectal manifestations in 1979 and 1980.  

5.  The currently demonstrated anorectal disability 
manifested by hemorrhoids is not shown to be due to any 
manifestations exhibited by the veteran during service.  



CONCLUSION OF LAW

The veteran's hemorrhoids are not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (current version at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)); 38 C.F.R. § 3.303 
(2001); 66 Fed. Reg. 45,620, 45, 630 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran filed an original claim of service connection for 
hemorrhoids in February 2000, contending the disorder began 
while he was stationed in Germany in 1973.  He identified 
Beaufort Memorial Hospital as a source of relevant treatment.  
He also indicated that his treating physician, Dr. Neidich, 
was deceased.  

The veteran added that he had had difficulty with bowel 
movements while in the military and never sought treatment 
from a physician until approximately 1980 (when he was 
treated by Dr. Neidich).  He also noted that he was seen by a 
VA physician.  

By written correspondence in May 2000, the RO informed the 
veteran of the evidence necessary to substantiate his claim, 
including medical evidence of a current disability caused by 
injury or disease that began in service.  

A careful review of the veteran's service medical records 
shows that he had no complaints, findings or treatment for 
hemorrhoids or any other anorectal disorder.  

The separation examination report noted that a digital 
examination of the veteran's rectum had been normal.  

Outpatient treatment records were obtained from the 
Charleston VA Medical Center.  In May 1989, the veteran was 
diagnosed with large, soft hemorrhoids.  Large, external and 
internal hemorrhoids were again observed in March 1997.  The 
veteran was then treated for complaints of hemorrhoids in 
October 1999.  In December 1999, the veteran underwent a 
rectal examination.  In February and May 2000, the veteran's 
suppository prescription was refilled.  

In June 2000, the veteran submitted a statement reiterating 
that he first had observed the symptoms of hemorrhoids about 
four months after his discharge from service, when he noticed 
blood in his stool.  He said that he did not seek a physician 
until 1979.  He stated that he had enclosed a copy of Dr. 
Neidich's medical statements regarding medical treatment of 
hemorrhoids in 1979, but the RO noted the statements were not 
attached.  

In a statement received by the RO in September 2000, the 
veteran explained that, although he sought treatment "for 
the first time" in 1979 for anorectal bleeding, his symptoms 
of blood in his stool had begun in 1974, about four months 
after his discharge from service.  He described his having 
difficulty with bowel movements in service as an early sign 
of hemorrhoids:  

"If this bleeding which seem[ed] an 
early stage of the hemorrhoids had 
happened while I was in the military, I 
certainly would have seen a doctor . . . 
.  [H]ow could I receive treatment from 
doctors for a problem they or me never 
knew existed . . . there were no visible 
signs."  

Enclosed with his statement was an unsigned copy of clinical 
notes that the veteran claimed were from his medical records.  
Nearly illegible, the notes indicated treatment for an 
anorectal disorder in January 1979 and February 1980.  

In April 2001, the veteran submitted a statement that his 
treatment records from Beaufort Memorial Hospital in 1974 had 
been destroyed.  He stated that he had been treated at 
Beaufort Memorial Hospital in late March 1974, and twice 
afterward, for anorectal bleeding.  Later, he sought 
treatment by a private physician.  

The treatment records obtained from Beaufort Memorial 
Hospital with an announcement attached indicated that 
treatment records for adults would be retained only ten 
years.  The records dated in March 1997 revealed diagnoses of 
prolapsed hemorrhoids.  

In May 2001, the RO notified the veteran of the Veterans 
Claims Assistance Act of 2000 and its responsibilities under 
the new law.  The RO inquired as to whether the veteran 
needed assistance in obtaining supportive evidence.  

During a conference with an Decision Review Officer at the 
RO, the veteran and his representative stated that they had 
no additional evidence to furnish.  The veteran stated that 
he was treated in service for hemorrhoids, either during 
training or when stationed in Germany.  


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2001).  

There are also alternative ways of establishing service 
connection.  For example, service connection may be granted 
for any disease diagnosed after discharge, when medical 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In addition, with chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  Id.  
Continuity of symptomatology is required only where the 
condition noted during service is not shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.

The record clearly establishes a current diagnosis of a 
hemorrhoidal disability.  However, the service medical 
records do not show any symptoms, treatment, or diagnosis of 
hemorrhoids or any other anorectal disorder.  On the 
contrary, the separation report included a line item 
indicating that the veteran had a normal digital examination 
of the rectum.  

As to any assertion that the separation examination report is 
fraudulent, it is pertinent to note that the veteran has not 
submitted any evidence to support this contention.  Moreover, 
the report, in itself, must be considered to be regular on 
its face.  The veteran signed the report, indicating that he 
was in good health.  

Furthermore, a review of the evidence of record shows the 
veteran not to be a credible historian as to his recent 
assertions regarding the onset of his claimed symptoms.  His 
lay statements regarding continuing symptoms of a 
hemorrhoidal disorder beginning in service are not reliable 
for the purpose of establishing that he suffered an event, 
injury, or disease in service that could associated with the 
claimed disability as currently manifested.  

In his February 2000 application and the June 2000 statement, 
he alleged that he never sought treatment for hemorrhoids 
until approximately 1979 or 1980.  In September 2000, the 
veteran explained that, although he first sought treatment in 
1979 for anorectal bleeding, his symptoms had begun in 1974.  

Then, in April 2001, he stated that he was first treated for 
anorectal bleeding in late March 1974 at Beaufort Memorial 
Hospital.  He added that the medical records were destroyed.  
In May 2001, the veteran related that he was first treated 
for hemorrhoids in service.  In the absence of corroborating 
evidence, the veteran's conflicting statements have little 
probative value and must be discounted to a considerable 
extent in evaluating his claim.  .

In the absence of any competent evidence addressing the 
predicate incurrence of symptoms in service issue, it is not 
necessary to address whether a relationship exists between 
the veteran's current disability of hemorrhoids and his 
service.  

Based on the evidence of record, the preponderance of the 
evidence is against the veteran's claim of service connection 
for hemorrhoids, and the claim is hereby denied.  

As a final matter, the Board observes that, during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 has eliminated from 38 U.S.C.A. § 5107(a) the 
necessity of submitting a well-grounded claim to trigger VA's 
duty to assist, and redefined the duty to assist the veteran 
regarding his claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (current version at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  

The Veterans Claims Assistance Act of 2000 revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
veteran of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  

The new law also provides that VA shall make reasonable 
efforts to assist a veteran in obtaining evidence necessary 
to substantiate his claim, and provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West Supp. 
2001); see also the implementing regulations at 
66 Fed. Reg. 45,620, 45, 630 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).  

The Board in this regard has considered the statutes 
pertaining to VA's duty to assist in effect prior to the 
enactment of the Veterans Claims Assistance Act of 2000, and 
determines that the new law is more favorable.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

To this extent, the Board notes that, by virtue of the RO's 
inquiries, the conference at the RO, and the RO's May 2001 
notice explaining its duties under the new law, the veteran 
was clearly advised of the types of evidence necessary to 
substantiate his claim.  

Furthermore, the RO has undertaken to obtain all indicated 
private treatment records and VA medical records.  The 
veteran in this regard stated during the May 2001 conference 
that no additional, relevant evidence was available.  

The Board further notes that a VA examination is not 
necessary, as this case turns on the absence of evidence 
establishing any in service event, injury or disease that may 
be associated with the claimed disorder.  38 U.S.C.A. 
§ 5103A(d)(2); 66 Fed. Reg. at 45, 631 (to be codified at 
38 C.F.R. § 3.159(c)(4)(i)).  

It is pertinent to note in this regard that the veteran has 
presented no competent evidence to support his assertions 
that he has current disability manifested by hemorrhoids due 
to disease or injury that was incurred in or aggravated by 
service.  



ORDER

Service connection for hemorrhoids is denied.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

